Citation Nr: 0525444	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to November 
1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Post-traumatic stress disorder was incurred as a result 
of active military service.


CONCLUSION OF LAW

Criteria for establishment of service connection for post-
traumatic stress disorder are met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran was 
awarded VA compensation benefits for post-traumatic stress 
neurosis in a January 1982 rating decision.  That decision 
was later found to be clear and unmistakable error and 
entitlement to service connection was severed.  In a March 
1984 decision, the Board found that the veteran had not 
incurred an acquired psychiatric disorder, to include post-
traumatic stress disorder, during service.  

In November 1999, the veteran requested that his claim of 
entitlement to service connection for post-traumatic stress 
disorder be reopened.  In a January 2004 decision, the Board 
found that new and material evidence had been submitted and 
reopened the claim.  The appeal, however, was remanded for 
additional development.

The issue of whether previous decisions were clear and 
unmistakable error (CUE) are not here considered as CUE 
issues must be pled with specificity by a claimant.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997); Luallen v. Brown, 
8 Vet. App. 92 (1995).  The veteran's claim before the Board 
is only current entitlement to service connection for post-
traumatic stress disorder.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran asserts that he was exposed to stressful 
situations during his service in the Republic of Vietnam.  
Specifically, he worked as a heavy vehicle driver and drove 
through combat areas on support missions, he saw many wounded 
combat soldiers, and he feared for his safety when performing 
construction activities.  The veteran's service personnel 
records show that he was a heavy vehicle driver in the 
Republic of Vietnam for approximately one year and he did not 
receive any decorations for combat service.  Service medical 
records show that the veteran did not require psychiatric 
treatment during service.

VA obtained records from the Department of the Army, Center 
for Unit Records Research (CURR) reflecting that the veteran 
was attached to the 497th Engineering Company which performed 
operational support missions and had combat battalions 
assigned with its 35th Engineering Group.  Lessons Learned 
reports also show that the construction groups were often 
given reconnaissance, combat and operational support 
missions.

Following receipt of records from CURR, the veteran underwent 
a thorough psychiatric examination by a VA psychiatrist who 
reviewed the entire claims folder.  The examiner determined 
that it was at least as likely as not that the veteran 
encountered the stressors he described and that exposure to 
those stressors, along with all current psychiatric 
manifestations, supported a diagnosis of post-traumatic 
stress disorder.  

As outlined above, the veteran asserts that he experienced 
stressful events while performing combat missions as a heavy 
vehicle driver.  His specific stressors could not be verified 
because they were vague and included incidents that are not 
generally documented in military records.  Records from CURR, 
however, show that the veteran probably experienced the 
events described because Lessons Learned documents 
specifically note that the veteran's company assigned 
construction groups to reconnaissance, combat and operational 
support missions.  Consequently, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that this evidence is deemed to be independent corroboration 
of the veteran's in-service stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Specifically, the company records reveal 
that the veteran's company participated in combat and 
operational support and the fact that the veteran was present 
with his company suggests that he was, in fact, exposed to 
the combat activities he described. 

Given the verification of the veteran's in-service stressors, 
the Board accepts the current diagnosis of post-traumatic 
stress disorder.  The June 2004 examination report shows that 
the examiner completely reviewed the claims folder, including 
all treatment records, and determined that criteria for a 
diagnosis of post-traumatic stress disorder were met.  
Although the record reflects a previous disagreement as to 
whether the veteran had post-traumatic stress disorder and/or 
a generalized anxiety disorder, the current diagnosis 
supported by the evidence is post-traumatic stress disorder 
due to experiences in the Republic of Vietnam during active 
service.  As such, service connection for post-traumatic 
stress disorder is granted.

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


